DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-6 and 8-20 have been examined in this application. Claims 1, 8 and 15 are amended. Claim 7 is canceled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 2/8/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.



Response to Arguments
In response to the Arguments and Amendments dated 2/8/2021, with respect to the “Rejections under 35 USC 112” section on pages 7-8 the amendments made successfully addresses some of the 112(a) and 112(b) rejections. However, there are still 112(a) and 112(b) rejections outstanding. Please see 112(a) and 112(b) section of the office action below. 
With respect to the “Rejections under 35 U.S.C. 101” section on page 8, the amended claim language does not overcome the 101 rejection. Please see 101 section of the office action below. 
In response to the “Rejections under 35 U.S.C. 103” section on pages 9-10, the Applicant argues that the prior art does not disclose the amended claim language of, “… obtaining a request for a service, the request comprising a location for the service to be performed; determining that the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that may be executed by the first unmanned aerial vehicle, wherein the percentage of the service that may be executed is based on a table indicating usages of completion of the service for one or more of the plurality of unmanned aerial vehicles…”. This argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference Cantrell et al. (US 2018/0072415 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “providing instructions to a second autonomous vehicle to pick up the plurality of re-attachable containers from the location after a threshold amount of substance have been removed from a first re- attachable container of the plurality of re-attachable containers”, the specification is silent as to how this task is performed. The specification provides various examples of receiving an alert and performing an action based on the threshold amount of a supply being reached, for example: providing more supplies, providing more power, etc. [0029]. However, no example is provided of  sending instructions to a second autonomous vehicle to pick up the plurality of re-attachable containers from the location after a threshold amount of substance have been removed from a first re-attachable container of the plurality of re-attachable containers. Furthermore, the purpose of assigning this task is unclear and doesn’t align with the tasks outlined in the specification. In all examples provided in the specifications, the autonomous vehicle assists in performing the task. However, by removing the plurality of re-attachable containers when only the first container has .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “determining that the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that may be executed by the first unmanned aerial vehicle, wherein the percentage of the service that may be executed is based on a table indicating usages of completion of the service for one or more of the plurality of unmanned aerial vehicles”, the wording is unclear and therefore indefinite because it is unclear what it means to determine that a service can be performed based on a determination that a percentage of the service may be executed. It seems that only a portion of the service can be performed by the UAV if it is determined that a percentage of service may be executed. Furthermore, the wording 
With respect to the limitation, “… wherein the first unmanned aerial vehicle comprises one or more devices …”, the wording is unclear and therefore indefinite because it is unclear what a “device” is referencing. Is it referencing a device separate from the unmanned aerial vehicle? Is it referencing a motor, sensor etc. that is part of the unmanned aerial vehicle? The configuration of the unmanned aerial vehicle is unknown and the breadth of what it would cover is unclear and therefore indefinite. The limitation is interpreted so that a tool or other attachment that may be used by the unmanned aerial vehicle to complete a task reads on it. 
Claims 2-6, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 15 respectively and for failing to cure the deficiencies listed above. 
Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitations referencing “the plurality of re-attachable containers”, the wording is unclear and therefore indefinite because “the plurality of re-attachable containers” lacks antecedent basis. The limitation is interpreted to be providing instructions to a second autonomous vehicle to pick up a first re-attachable container of a plurality of re-attachable containers. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “the operations further comprising providing instructions to a second autonomous vehicle to pick up the plurality of re-attachable containers from the location after a threshold amount of substance have been removed from a first re-attachable container of the plurality of re-attachable containers”, the wording is unclear and therefore indefinite. It is unclear why the second autonomous vehicle would be instructed to remove all the re-attachable containers after a threshold amount has been removed from just the first of the re-attachable containers. The specifications do not provide any clarity for why this action would be performed. See 112(a) rejection. This claim limitation is interpreted to be the operations further comprising providing instructions for a second autonomous vehicle to pick up a first re-attachable container from the location after a threshold amount of substance have been removed from the first re-attachable container of the plurality of re-attachable containers. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea without significantly more.  Claims 1, 8 and 15 are directed to the abstract idea of a mental process. The limitation step of “obtaining a request for a service, the request comprising a location for the service to be performed”, is a step that can be performed solely in a human mind. For example, a person could mentally review a 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claims recite the additional elements of a “server”, “a processor”, “a memory” and “a device”. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claims recite the additional element of a “first unmanned aerial vehicle”. However, this element is recited at a high level of generality such that it only generally links the abstract idea to the field of unmanned aerial vehicle navigation. None of the claim 
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “server”, “a processor”, “a memory” and “a device” to receive information and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, with respect to the element “first unmanned aerial vehicle”, it just generally links the abstract idea to the field of unmanned aerial vehicle navigation. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 2-6, 9-14 and 16-20 are rejected under U.S.C. 101 as being dependent on rejected claim(s) 1, 8 and 15 respectively, and for failing to cure the deficiencies listed above. 
Claims 2-4, 9-11 and 16-17 recite additional limitations drawn to further specifying the type of unmanned aerial vehicle selected and how the selection is performed. All considerations for selecting the unmanned aerial vehicle are capable of being thought of in a human mind. For example, a person could mentally select an unmanned aerial vehicle based on it comprising a re-attachable container or based on it comprising a device that dispenses paint. A person could also mentally select an unmanned aerial vehicle based on determining it meets a threshold lifting capacity for a service.  The claims do not recite additional elements. 
Claims 5, 12 and 18 recite the additional step of “providing instructions to a second autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle”. This is another process which is capable of being thought of in the human mind. For example, a person could mentally select a second autonomous vehicle and mentally generate instructions for the second autonomous vehicle to transport unmanned aerial vehicles to the service location. 
With respect to Step 2A, Prong II, the claim recites the additional element of an “autonomous vehicle”. However, this element is recited at a high level of generality such that it only generally links the abstract idea to the field of autonomous vehicle task completion. None of the claim limitation steps actively involve control of the autonomous vehicle. Instead the steps are drawn to performing mental determination processes based on specific tasks and vehicle characteristics. These claims are directed to an abstract idea.
With respect to Step 2B, the additional element of the “autonomous vehicle” just generally links the abstract idea to the field of autonomous vehicle task completion and navigation. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 6 and 13 recite the additional step of “providing instructions to a second autonomous vehicle to pick up a first re-attachable container of the plurality of re-attachable containers from the location after a threshold amount of substance have been removed from the first re-attachable container of the plurality of re- attachable containers”. This is another process which is capable of being thought of in the human mind. For example, a person could mentally select a second autonomous 
With respect to Step 2A, Prong II, the claim recites the additional element of an “autonomous vehicle”. However, this element is recited at a high level of generality such that it only generally links the abstract idea to the field of autonomous vehicle task completion. None of the claim limitation steps actively involve control of the autonomous vehicle. Instead the steps are drawn to performing mental determination processes based on specific tasks and vehicle characteristics. These claims are directed to an abstract idea.
With respect to Step 2B, the additional element of the “autonomous vehicle” just generally links the abstract idea to the field of autonomous vehicle task completion and navigation. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 14, 19 and 20 recites the additional steps of “obtaining an alert that a threshold amount of a supply has been reached; and based on the alert, providing instructions to an autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the service” in claims 14 and 20 and “providing instructions to an autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the service” in claim 19. These are all processes which can be performed solely in a human mind. For example, a person could mentally receive and alert and based on the alert, mentally generate instructions for a second autonomous vehicle to transport re-attachable containers to perform the service. 
With respect to Step 2A, Prong II, the claim recites the additional element of an “autonomous vehicle”. However, this element is recited at a high level of generality such that it only generally links the 
With respect to Step 2B, the additional element of the “autonomous vehicle” just generally links the abstract idea to the field of autonomous vehicle task completion and navigation. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1). 

As per Claim 1, Cantrell et al. discloses a server comprising: 
a processor ([0084-0085] Processor 612); and 
a memory coupled with the processor, the processor configured to execute instructions stored in the memory, the instructions comprising ([0084-0085] Memory 614): 
([0036-0037, 0081, 0101]; Obtain a request from a user or a UAV which specifies a geographic location of the task); 
determining that the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that may be executed by the first unmanned aerial vehicle ([0036-0037, 0044, 0046]; Determine task can be completed by first UAV wherein task is percentage of an original task), 
wherein the percentage of the service that may be executed is based on a ledger indicating usages of completion of the service for one or more of the plurality of unmanned aerial vehicles ([0036, 0046, 0080]; Determine task can be completed by first UAV wherein task is percentage of an original task based on a ledger of percent completion of an original task by a different UAV), and 

While Cantrell et al. discloses determining a percentage of service that may be executed based on a ledger indicating the completion status, Cantrell et al. does not explicitly disclose that this ledger is in the form of a table. 

However, Aryal et al. teaches: that completion of a task may be indicated in the form of a table ([0034] Task status is stored in a table in the memory 32). 

The primary reference, Cantrell et al., teaches storing completion information in the form of a ledger. The sole difference between the primary reference and the claimed subject matter is that the primary reference doesn’t explicitly disclose storing the information in a table. The secondary reference, Aryal teaches, shows storing completion information in the form of a 
 
Furthermore, Cantrell et al. discloses:
wherein the first unmanned aerial vehicle comprises one or more devices ([0028-0029]; Fig. 2-5 UAV includes one or more tool systems and tools); and 
based on determining that the service can be performed by the first unmanned aerial vehicle ([0036-0037, 0050]; Determine that a task can be performed based on a first UAV’s capabilities), 
providing instructions to the first unmanned aerial vehicle to perform the service ([0036] Instructions are provided to the UAV to perform the task – for example locations, routing, instructions on how to perform etc.).

As per Claim 2, Cantrell et al. discloses the server of claim 1, wherein the first unmanned aerial vehicle comprises a re-attachable container ([0029, 0045]; UAV comprises a container, such as a dispenser or package securing system, that can be coupled and uncoupled).

As per Claim 4, Cantrell et al. discloses the server of claim 1, the operations further comprising: 
analyzing the request for the service to determine a lifting capability threshold for completing the service ([0036, 0047, 0050]; Analyze task request to determine the required tool systems and the associated required lift capacity to lift the weight of the tool system (lifting capacity threshold)) and 
([0047, 0050]; UAVs may be selected based on their lifting capabilities).

As per Claim 8, Cantrell et al. discloses a system comprising 
a first unmanned aerial vehicle ([0036] UAV); 
and a server comprising ([0084-0085]): 
	a processor ([0084-0085] Processor 612); and 
	a memory coupled with the processor, the processor configured to execute instructions stored in the memory, the instructions comprising ([0084-0085] Memory 614): 
obtaining a request for a service, the request comprising a location for the service to be performed ([0036-0037, 0081, 0101]; Obtain a request from a user or a UAV which specifies a geographic location of the task); 
determining that the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that may be executed by the first unmanned aerial vehicle ([0036-0037, 0044, 0046]; Determine task can be completed by first UAV wherein task is percentage of an original task), 
wherein the percentage of the service that may be executed is based on a ledger indicating usages of completion of the service for one or more of the plurality of unmanned aerial vehicles ([0036, 0046, 0080]; Determine task can be completed by first UAV wherein task is percentage of an original task based on a ledger of percent completion of an original task by a different UAV), and 

Cantrell et al. discloses determining a percentage of service that may be executed based on a ledger indicating the completion status, Cantrell et al. does not explicitly disclose that this ledger is in the form of a table. 

However, Aryal et al. teaches: that completion of a task may be indicated in the form of a table ([0034] Task status is stored in a table in the memory 32). 

The primary reference, Cantrell et al., teaches storing completion information in the form of a ledger. The sole difference between the primary reference and the claimed subject matter is that the primary reference doesn’t explicitly disclose storing the information in a table. The secondary reference, Aryal teaches, shows storing completion information in the form of a table. Since each individual element and its functions are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but the very combination itself. Thus, the simple substitution of one known element for another to product predictable results renders the claim obvious. 
 
Furthermore, Cantrell et al. discloses:
wherein the first unmanned aerial vehicle comprises one or more devices ([0028-0029]; Fig. 2-5 UAV includes one or more tool systems and tools); and 
based on determining that the service can be performed by the first unmanned aerial vehicle ([0036-0037, 0050]; Determine that a task can be performed based on a first UAV’s capabilities), 
([0036] Instructions are provided to the UAV to perform the task – for example locations, routing, instructions on how to perform etc.).

As per Claim 9, Cantrell et al. discloses the system of claim 8, wherein the first unmanned aerial vehicle comprises a re-attachable container ([0029, 0045]; UAV comprises a container, such as a dispenser or package securing system, that can be coupled and uncoupled).

As per Claim 11, Cantrell et al. discloses the system of claim 8, the operations further comprising: 
analyzing the request for the service to determine a lifting capability threshold for completing the service ([0036, 0047, 0050]; Analyze task request to determine the required tool systems and the associated required lift capacity to lift the weight of the tool system (lifting capacity threshold)) and 
selecting the first unmanned aerial vehicle to perform the service based on the analysis of the request for the service ([0047, 0050]; UAVs may be selected based on their lifting capabilities).

As per Claim 15, Cantrell et al. discloses a method comprising: 
obtaining, by a device, a request for a service, the request comprising a location for the service to be performed ([0036-0037, 0081, 0084-0085, 0101]; Obtaining, by system 600, a request from a user or a UAV which specifies a geographic location of the task. System 600 performs below steps as well); 
determining, by the device, that the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service ([0036-0037, 0044, 0046]; Determine task can be completed by first UAV wherein task is percentage of an original task), 
wherein the percentage of the service that may be executed is based on a ledger indicating usages of completion of the service for one or more of the plurality of unmanned aerial vehicles ([0036, 0046, 0080]; Determine task can be completed by first UAV wherein task is percentage of an original task based on a ledger of percent completion of an original task by a different UAV), and 

While Cantrell et al. discloses determining a percentage of service that may be executed based on a ledger indicating the completion status, Cantrell et al. does not explicitly disclose that this ledger is in the form of a table. 

However, Aryal et al. teaches: that completion of a task may be indicated in the form of a table ([0034] Task status is stored in a table in the memory 32). 

The primary reference, Cantrell et al., teaches storing completion information in the form of a ledger. The sole difference between the primary reference and the claimed subject matter is that the primary reference doesn’t explicitly disclose storing the information in a table. The secondary reference, Aryal teaches, shows storing completion information in the form of a table. Since each individual element and its functions are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but the very combination itself. Thus, the simple substitution of one known element for another to product predictable results renders the claim obvious. 

Furthermore, Cantrell et al. discloses:
wherein the first unmanned aerial vehicle comprises one or more devices ([0028-0029]; Fig. 2-5 UAV includes one or more tool systems and tools); and 
based on determining that the service can be performed by the first unmanned aerial vehicle ([0036-0037, 0050]; Determine that a task can be performed based on a first UAV’s capabilities), 
providing instructions to the first unmanned aerial vehicle to perform the service ([0036] Instructions are provided to the UAV to perform the task – for example locations, routing, instructions on how to perform etc.).

As per Claim 16, Cantrell et al. discloses the method of claim 15, wherein the first unmanned aerial vehicle comprises a re-attachable container ([0029, 0045]; UAV comprises a container, such as a dispenser or package securing system, that can be coupled and uncoupled).

As per Claim 17, Cantrell et al. discloses the method of claim 15, further comprising determining that the first unmanned aerial vehicle can perform the service based on a threshold lifting capability to perform the service ([0036, 0047, 0050]; Analyze task request to determine the required tool systems and the associated required lift capacity to lift the weight of the tool system (lifting capacity threshold) and select UAV based on their lifting capabilities).

As per Claim 19, Cantrell et al. discloses the method of claim 15, further comprising providing instructions to an autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the service ([0029, 0045-0046, 0065, 0067, 0071-0073]; Based on determining low tank level, low weight or power level, a second UAV is directed to bring one or more additional tools or tool system, such as a dispenser or package securing system, to perform the service).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of McMaster et al. (US 2016/0082460 A1). 

As per Claim 3, Cantrell et al. discloses the server of claim 1, wherein the one or more devices comprise a dispenser ([0019, 0044-0045] UAV includes dispenser).

While Cantrell et al. discloses the UAV including a dispenser, Cantrell et al. does not explicitly disclose that the dispenser is a paint dispenser. 

However, McMaster et al. teaches: 
the one or more devices comprise a device that dispense paint ([0036, 0041]; Fig. 2 UAV includes dispenser nozzle 230 for painting)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the above limitations as detailed in McMaster et al., with the motivation being to reduce human work by completing painting tasks by and UAV and prevent bumping the surface to be painted as detailed in McMaster et al. [0041].   

As per Claim 10, Cantrell et al. discloses the system of claim 8, wherein the one or more devices comprise a dispenser ([0019, 0044-0045] UAV includes dispenser).

While Cantrell et al. discloses the UAV including a dispenser, Cantrell et al. does not explicitly disclose that the dispenser is a paint dispenser. 

However, McMaster et al. teaches: 
the one or more devices comprise a device that dispense paint ([0036, 0041]; Fig. 2 UAV includes dispenser nozzle 230 for painting)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the above limitations as detailed in McMaster et al., with the motivation being to reduce human work by completing painting tasks by and UAV and prevent bumping the surface to be painted as detailed in McMaster et al. [0041].   

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Gil (US 2017/0313421 A1).

As per Claim 5, Cantrell et al. discloses the server of claim 1, the operations further comprising providing instructions to a second autonomous vehicle to assist a subset of the plurality of vehicles, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0020, 0036, 0046-0047]; Providing instructions to a second UAV or UGV to assist with a task, for example by coupling to a first UAV).

While Cantrell et al. discloses providing instructions to a second autonomous vehicle to assist in a task, for example by coupling to a first unmanned aerial vehicle, Cantrell et al. does not disclose that 

However, Gil teaches: 
the operations further comprising providing instructions to an autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles192017-0503/101900.002164 Patent to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0115 - 0116]; Fig. 1 delivery vehicle 10 is used to transport UAVs to perform a service, additionally vehicle 10 may be a manned or unmanned delivery vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the task information instructions for a UGV to transport UAVs, as detailed in Gil, with the motivation being to conserve battery power of the UAVs as noted in Gil  ([0111]).  

As per Claim 12, Cantrell et al. discloses  the system of claim 8, the operations further comprising providing instructions to a second autonomous vehicle to assist a subset of the plurality of vehicles, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0020, 0036, 0046-0047]; Providing instructions to a second UAV or UGV to assist with a task, for example by coupling to a first UAV).

While Cantrell et al. discloses providing instructions to a second autonomous vehicle to assist in a task, for example by coupling to a first unmanned aerial vehicle, Cantrell et al. does not disclose that 

However, Gil teaches: 
the operations further comprising providing instructions to an autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles192017-0503/101900.002164 Patent to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0115 - 0116]; Fig. 1 delivery vehicle 10 is used to transport UAVs to perform a service, additionally vehicle 10 may be a manned or unmanned delivery vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the task information instructions for a UGV to transport UAVs, as detailed in Gil, with the motivation being to conserve battery power of the UAVs as noted in Gil  ([0111]).  

As per Claim 18, Cantrell et al. discloses the method of claim 15, further comprising providing instructions to a second autonomous vehicle to assist a subset of the plurality of vehicles, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0020, 0036, 0046-0047]; Providing instructions to a second UAV or UGV to assist with a task, for example by coupling to a first UAV).

While Cantrell et al. discloses providing instructions to a second autonomous vehicle to assist in a task, for example by coupling to a first unmanned aerial vehicle, Cantrell et al. does not disclose that 

However, Gil teaches: 
the operations further comprising providing instructions to an autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles192017-0503/101900.002164 Patent to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0115 - 0116]; Fig. 1 delivery vehicle 10 is used to transport UAVs to perform a service, additionally vehicle 10 may be a manned or unmanned delivery vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the task information instructions for a UGV to transport UAVs, as detailed in Gil, with the motivation being to conserve battery power of the UAVs as noted in Gil  ([0111]).  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Russell (US 2019/0031343 A1)

As per Claim 6, Cantrell et al. discloses the server of claim 1, the operations further comprising providing instructions to a second autonomous vehicle to pick up a first re-attachable container of the plurality of re-attachable containers from the location after a low level is reached for a first re-attachable container of the plurality of re- attachable containers ([0050-0051, 0071-0072, 0107]; Fill level of reservoirs can be used to determine when there is a low tank requiring a second autonomous vehicle to pick up the dispenser).

While Cantrell et al. discloses providing instructions to a second autonomous vehicle as described based on a re-attachable container reaching a low level, Cantrell et al. does not explicitly disclose this is based on a determination that a threshold amount of substance have been removed. 

However, Russell teaches: determining a low-level based on a threshold amount of substance have been removed ([0018] Determine re-fill required based on liquid dropping below threshold). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitation as detailed in Russell with the motivation being to control cleaning in an efficient manner while conserving water as detailed in Russell [0007, 0011]. 

As per Claim 13, Cantrell et al. discloses the system of claim 8, the operations further comprising providing instructions to a second autonomous vehicle to pick up the plurality of reattachable containers container from the location after a low level is reached for a first re-attachable container of the plurality of re-attachable containers ([0050-0051, 0071-0072, 0107]; Fill level of reservoirs can be used to determine when there is a low tank requiring a second autonomous vehicle to pick up the dispenser).

Cantrell et al. discloses providing instructions to a second autonomous vehicle as described based on a re-attachable container reaching a low level, Cantrell et al. does not explicitly disclose this is based on a determination that a threshold amount of substance have been removed. 

However, Russell teaches: determining a low-level based on a threshold amount of substance have been removed ([0018] Determine re-fill required based on liquid dropping below threshold). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitation as detailed in Russell with the motivation being to control cleaning in an efficient manner while conserving water as detailed in Russell [0007, 0011]. 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Alkarmi et al. (US 10,049,236 B1)

As per Claim 14, Cantrell et al. discloses the system of claim 8, the operations further comprising: 
obtaining an alert that a threshold amount of a supply has been reached ([0046, 0065, 0067, 0071-0073]; Low tank level or weight due to dispensing is detected. Alternatively, low power level reads on the threshold amount of supply) and 
based on alerts, providing instructions to a second autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the service ([0029, 0045-0046, 0065, 0067, 0071-0073]; Based on determining low tank level, low weight or power level, a second UAV is directed to bring one or more additional tools or tool system, such as a dispenser or package securing system, to perform the service). 

While Cantrell et al. discloses the above limitations including transferring a plurality of re-attachable containers based on the described alert, Cantrell et al. does not explicitly disclose transferring a plurality of re-attachable containers based on a single alert. 

However, Alkarmi et al. teaches: based on a single alert, a UAV may transport a plurality of re-attachable containers (4:32-35, 5:60-61, 6:35-37, 25:62-67, Fig. 3 UAV transports plurality of reusable containers in response to an alert indicating multiple items needing replacement).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitations as detailed in Alkarmi et al. with the motivation being to increase efficiency by reducing the number of trips and to ensure that the delivered materials are maintained in good condition as detailed in Alkarmi et al. 25:62-67. 

As per Claim 20, Cantrell et al. discloses the method of claim 15, further comprising: 
obtaining an alert that a threshold amount of a supply has been reached ([0046, 0065, 0067, 0071-0073]; Low tank level or weight due to dispensing is detected. Alternatively, low power level reads on the threshold amount of supply) and 
based on alerts, providing instructions to a second autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the service ([0029, 0045-0046, 0065, 0067, 0071-0073]; Based on determining low tank level, low weight or power level, a second UAV is directed to bring one or more additional tools or tool system, such as a dispenser or package securing system, to perform the service). 

While Cantrell et al. discloses the above limitations including transferring a plurality of re-attachable containers based on the described alert, Cantrell et al. does not explicitly disclose transferring a plurality of re-attachable containers based on a single alert. 

However, Alkarmi et al. teaches: based on a single alert, a UAV may transport a plurality of re-attachable containers (4:32-35, 5:60-61, 6:35-37, 25:62-67, Fig. 3 UAV transports plurality of reusable containers in response to an alert indicating multiple items needing replacement).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitations as detailed in Alkarmi et al. with the motivation being to increase efficiency by reducing the number of trips and to ensure that the delivered materials are maintained in good condition as detailed in Alkarmi et al. 25:62-67. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669           

/JESS WHITTINGTON/Examiner, Art Unit 3669